      Case 0:19-cv-61370-RNS Document 3 Entered on FLSD Docket 05/31/2019 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District
                                                 __________       of Florida
                                                             District  of __________

                        Harvey Kesner                              )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                       Civil Action No. 0:19cv61370
                                                                                   19-cv-61370-RNS
                                                                   )
                        Barron's, Inc.                             )
                      William Alpert, and
                                                                   )
                            Teri Buhl
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       William "Bill" Alpert
                                       c/o Joseph Weissman, Esq.
                                       1211 Avenue of the Americas
                                       New York, NY 10036




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robert C. Buschel
                                       Buschel Gibbons, P.A.
                                       100 S.E. Third Avenue
                                       Suite 1300
                                       Fort Lauderdale, FL 33394


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:             05/31/2019
                                                                                                         s/ Alex Rodriguez
                                                                                       Signature of Clerk or Deputy Clerk
      Case 0:19-cv-61370-RNS Document 3 Entered on FLSD Docket 05/31/2019 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District
                                                 __________       of Florida
                                                             District  of __________

                        Harvey Kesner                              )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                       Civil Action No. 0:19cv61370
                                                                                   19-cv-61370-RNS
                                                                   )
                        Barron's, Inc.                             )
                      William Alpert, and
                                                                   )
                            Teri Buhl
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Barron's, Inc.
                                       c/o Joseph Weissman, Esq.
                                       1211 Avenue of the Americas
                                       New York, NY 10036




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robert C. Buschel
                                       Buschel Gibbons, P.A.
                                       100 S.E. Third Avenue
                                       Suite 1300
                                       Fort Lauderdale, FL 33394


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:             05/31/2019
                                                                                                         s/ Alex Rodriguez
                                                                                       Signature of Clerk or Deputy Clerk
      Case 0:19-cv-61370-RNS Document 3 Entered on FLSD Docket 05/31/2019 Page 3 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                Southern District
                                                 __________       of Florida
                                                             District  of __________

                        Harvey Kesner                              )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No. 0:19cv61370
                                                                                    19-cv-61370-RNS
                                                                   )
                        Barron's, Inc.                             )
                      William Alpert, and
                                                                   )
                            Teri Buhl
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Teri Buhl
                                       1725 York Avenue, #30G
                                       New York, NY 10128




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robert C. Buschel
                                       Buschel Gibbons, P.A.
                                       100 S.E. Third Avenue
                                       Suite 1300
                                       Fort Lauderdale, FL 33394


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             05/31/2019
                                                                                                         s/ Alex Rodriguez
                                                                                       Signature of Clerk or Deputy Clerk
